1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   HENRY SPITZER,                                        )   Case No.: 1:17-cv-1736- DAD JLT
                                                           )
12                    Plaintiff,                           )   ORDER SETTING A BRIEFING SCHEDULE ON
                                                           )   PLAINTIFF’S MOTION FOR ATTORNEY FEES
13           v.                                            )
                                                           )   (Doc. 29)
14   ANDREW M. SAUL1,                                      )
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           Henry Spitzer seeks an award of attorney fees pursuant to the Equal Access to Justice Act, 28

18   U.S.C. § 2412. (Doc. 29) However, no filing deadlines were triggered for the Commissioner’s

19   response, because the motion is not set for hearing. Accordingly, the Court ORDERS:

20           1.       Any opposition to the motion, or a notice of non-opposition, SHALL be filed no later

21                    than November 15, 2019; and

22           2.       Any brief in reply SHALL be filed no later than November 22 2019.

23
24   IT IS SO ORDERED.

25       Dated:      October 26, 2019                                 /s/ Jennifer L. Thurston
26                                                             UNITED STATES MAGISTRATE JUDGE

27
             1
28           This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).

                                                               1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
